Citation Nr: 0740150	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  96-45 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from March 1936 to May 1938 
and from April 1947 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York.  This case was previously before the Board 
in April 1999, May 2003, and August 2004 at which times it 
was remanded for further evidentiary and/or due process 
development.

In December 2007, the Board granted the appellant's September 
2007 motion to advance the appeal on the Board's docket for 
good cause shown under the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  In a May 1976 decision, the Board denied the veteran's 
claim of entitlement to service connection for a chronic skin 
disorder; that decision is final.

2.  The evidence submitted since the Board's May 1976 
decision denying service connection for a chronic skin 
disorder is cumulative or redundant of evidence previously 
considered, or it is not so significant that it must be 
considered in order to fairly decide the merits of this 
claim.


CONCLUSIONS OF LAW

1.  The May 1976 Board decision that denied a claim of 
service connection for a chronic skin disorder is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  Evidence received since the final May 1976 determination, 
in which the Board denied service connection for a chronic 
skin disorder is not new and material, and this claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
August 1996 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the appellant 
regarding his application to reopen the claim of service 
connection for a skin disability in September 2004 and 
December 2006.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

For purposes of evaluating the veteran's request to reopen 
his claim, the Board observes that the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), held that in regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Kent, supra.

In this case, the appellant was provided specific notice of 
what evidence was necessary to establish entitlement to 
service connection for a skin disability in the September 
2004 and December 2006 letters.  In order to establish his 
claim, he was informed that he needed to submit evidence 
showing a current skin disability and evidence relating such 
disability to an injury, disease or event in service.  He was 
further informed of the types of evidence to submit such as 
medical records or medical opinions. He was also informed in 
these letters as to what qualifies as new and material 
evidence.  However, he failed to submit new medical evidence 
of a present skin disability related to service, as noted 
below.  The appellant was not deprived of an opportunity to 
participate in the adjudication process because he did not 
know what evidence was needed to reopen his claim.  The 
appellant was told what evidence he needed to furnish in 
these letters.  Thus, the Board finds that the directives of 
Kent are satisfied.

The September 2004 and December 2006 notices informed the 
appellant of the evidence needed to substantiate his claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
this regard, VA further informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.

The Board also notes that the September 2004 and December 
2006 letters implicitly notified the appellant that he should 
submit any pertinent evidence in his possession.  
Specifically, he was advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence he may have and that the 
requirements of 38 C.F.R. § 3.159(b) (1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining VA medical records identified by the appellant.  
Unfortunately, most of the veteran's service medical records 
are not available for review and are presumed destroyed in a 
fire at the National Personnel Records Center.  Also not 
available for review are VA treatment records from 1945 to 
1948; a period of time in which the veteran asserts he was 
treated for skin problems.  These records were similarly 
destroyed.  Accordingly, VA has a heightened duty to assist 
the veteran in developing this claim.  See Hayre v. West, 188 
F. 3d 1327 (Fed. Cir. 1999); Russo v. Brown, 9 Vet. App. 46 
(1996).  In this respect, VA has satisfied its duty to assist 
in this case as evidenced by the RO's attempts to obtain 
relevant records, particularly the RO's attempts to obtain 
the veteran's unit's morning reports, records from Camp 
Shelby where the veteran reported being treated for his 
claimed skin condition, and records from the Surgeon Generals 
Office.  Unfortunately, the RO's requests for these records 
did not avail any evidence.  In addition, the RO requested in 
the September 2004 and December 2006 letters that the veteran 
send in alternative evidence to support his claim.  He was 
also offered the opportunity to request a Board hearing, 
which he declined. 

The Board notes that neither the appellant nor his 
representative has identified any existing pertinent evidence 
that is necessary for a fair adjudication of this claim that 
has not already been requested or obtained.  Also, the 
appellant has not been afforded a recent VA dermatology 
examination since such an examination is not deemed necessary 
to make a decision regarding the veteran's present 
application to reopen.  See 38 U.S.C.A. § 5103A(d). 

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Analysis

Under pertinent law and VA regulations, VA may reopen and 
review a claim which has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Here, the last final denial pertinent to the claim for 
service connection for a skin disability was the Board's May 
1976 decision.  This decision is final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2005).  Given the date of 
the August 1995 claim culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

In the instant case, the evidence that was on file prior to 
the Board's final May 1976 determination includes an April 
1941 preinduction examination report and October 1945 
separation examination report, both showing normal clinical 
evaluations of the veteran's skin.  The evidence also 
includes an October 1973 private medical statement from 
Armand U. Aquilino, M.D., certifying that the veteran 
consulted him in April 1951 with skin complaints to his right 
hand and crotch, at which time he diagnosed him as having 
Dyshidrosis with a secondary Pyoderma.  In addition, there is 
an October 1973 statement from a nursing supervisor from 
Carrier Air Conditioning Co. (where the veteran worked) 
stating that the veteran had been treated in April 1951 by a 
Dr. Layette D. Severence for epidermophytosis and in 1956 for 
repeated skin rashes.  

VA medical evidence consists of an October 1973 VA 
examination report reflecting the veteran's report of 
"breaking out on the hands" beginning in service in 1937.  
The report notes that the veteran had been out of service for 
28 years and had had recurrences, mainly during periods of 
excessive heat.  Findings revealed red, scaly and fissured 
hands with vesicular lesions.  The veteran was diagnosed as 
having dermatitis vesicular hands, moderately severe.  The 
condition was noted to be recurrent and subject to remission 
and periods of exacerbation.  

Additional evidence that was received prior to May 1976 
includes October 1973 statements from the veteran's co-
workers certifying their observations of rashes on the 
veteran's hands "several times" and "for a few years".  
The claims file also contains the veteran's written 
statements in 1974 and 1975 and his November 1974 hearing 
testimony that he contracted wood poisoning from decaying 
wood in service, from 1936 to 1938, and was treated for this 
in the United States (at Camp Shelby, Mississippi) and 
overseas.  The veteran reported having outbreaks on a yearly 
basis, including during his second period of service.

The basis of the Board's May 1976 adverse determination was 
that there was no medical evidence showing a chronic skin 
disability in service and no medical evidence relating a post 
service skin disability to service.  The Board pointed out 
that the first evidence of skin problems was not until five 
years after service, in 1951, when a private doctor diagnosed 
the veteran as having dyshidrosis secondary to pyoderma.  
However, this doctor did not relate this diagnosis to the 
veteran's service.  Thus, the Board determined that any skin 
problems the veteran had in service were acute and transitory 
and not related to his skin diagnosis in 1951.  

Evidence that was received after the Board's May 1976 
decision includes VA treatment records from August 1975 to 
December 1995 that are primarily devoid of complaints or 
treatment for skin problems.  They include a May 1994 
outpatient record noting that the veteran that had an allergy 
to penicillin that causes a rash.  

After considering the evidence submitted after May 1976, the 
Board finds that the evidence is insufficient to reopen a 
claim of service connection for a skin disability.  Despite 
receiving requests in September 2004 and December 2006 for 
alternative types of evidence to show an inservice skin 
disability and medical evidence of a nexus to service, the 
veteran had not done so.  

The veteran's representative argues that the provisions of 
38 U.S.C.A. § 1154(b) should be considered with respect to 
the veteran's report of skin disease in service.  The 
provisions of 38 U.S.C.A. § 1154(b) provide that in the case 
of any veteran who engaged in combat with the enemy in active 
military service during a period of war, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the period of 
service in which the veteran claims he contracted a skin 
disease from wood rot, from 1936 to 1938, occurred during 
peacetime service.  Consequently, the provisions of 38 
U.S.C.A. § 1154(b) are not applicable in this case.  In any 
event, even assuming the veteran was treated for a skin 
condition in 1938 and again during his second period of 
service, from April 1947 to October 1945, the record is still 
devoid of a nexus opinion sufficient to reopen the veteran's 
claim.  Moreover, there is no medical evidence of a present 
skin disability.  As noted above, the VA outpatient records 
from August 1975 to December 1995 are devoid of findings 
regarding a skin disability.  In sum, the veteran has not 
presented any medical evidence since the May 1976 Board 
decision that supports his claim of a present skin disability 
related to service.  

Moreover, the veteran's additional statements containing his 
assertions that he has a present skin disability related to 
service are essentially duplicative of statements that he 
made prior to 1976 which were already considered in May 1976.  
Accordingly, this evidence is not new for purposes of 
reopening the veteran's claim for service connection for a 
skin disability.

Under these circumstances, the Board must conclude that new 
and material evidence has not been received subsequent to the 
May 1976 final decision to reopen the veteran's claim for 
service connection for a skin disability; thus, the appeal 
must be denied.


ORDER

In the absence of new and material evidence, the application 
to reopen a claim of service connection for a skin disability 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


